Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 30, 2020

                                     No. 04-19-00866-CV

                           IN THE INTEREST OF C.D., a Child,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02739
                         Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
        Appellant Mom’s brief was due to be filed with this court on January 29, 2020. See TEX.
R. APP. P. 38.6(a). On the due date, Mom filed a motion for a nine-day extension of time to file
her brief.
       Appellant Mom’s motion is GRANTED. Her brief is due on February 7, 2020.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2020.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ,
                                                   Clerk of Court